Citation Nr: 1745144	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  12-13 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for status post ganglion cyst excision of the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran service on active duty from April 1981 to March 1986. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in November 2014.  A transcript of the hearing has been associated with the record. 

This appeal was previously before the Board in August 2016.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was most recently remanded by the Board in August 2016 in order to obtain an addendum opinion which addressed whether her right wrist neuropathy was a manifestation of, or aggravated by, her service-connected right wrist disability.  

In response to the August 2016 Board remand a December 2016 addendum opinion was obtained.  The opinion provider found that it was less likely than not that the Veteran's neuropathy is a manifestation of her service-connected right wrist disability.  The opinion provider noted that the March 2015 VA examination did not diagnose neuropathy and electromyography (EMG) and rapid usability evaluation performed in November 2010 was normal.  The opinion provider found that carpal tunnel syndrome had been diagnosed.  He explained that carpal tunnel syndrome is a compressive neuropathy which is caused by compression of a peripheral nerve by some structure such as the median nerve by other contents within the carpal tunnel.  However, because the ganglion cyst removal performed on the Veteran was performed on the dorsum of the hand and is remote from the carpal tunnel it was unlikely to cause compression of the median nerve and therefore carpal tunnel syndrome.  The opinion provider noted that "EMG is the gold standard in diagnosis of [carpal tunnel syndrome]." The opinion provider concluded because the Veteran had a normal EMG study in 2010 it implies she did not have carpal tunnel syndrome at that time and therefore it is "unlikely" that her service-connected right wrist disability is responsible for her carpal tunnel syndrome.

The Board finds the December 2016 opinion to be inadequate.  The August 2016 remand specifically requested an opinion as to whether the Veteran's service-connected right wrist disability aggravated her right wrist neuropathy however, an opinion as to aggravation was not provided.  Additionally, the opinion provider noted that the Veteran's carpal tunnel syndrome was not diagnosed until after 2010 and therefore it is unlikely that it was a manifestation of her service-connected right wrist disability.  However the opinion provider failed to provide a rationale as to why a diagnosis of carpal tunnel syndrome after 2010 is significant.  Moreover, the opinion provider did not adequately address the Veteran's lay statements describing numbness since her ganglion cyst excision in 1986.  As such, a new addendum opinion must be obtained on remand.  

In addition the Veteran's electronic claims file appears to be incomplete.  The Veteran submitted an April 17, 2017 statement which is scanned into her electronic claims file.  However, it appears that page three of eight was not scanned properly as only the margin of that page is visible.  As such, page three must be rescanned so that the entirety of the Veteran's statement is available for review.  In addition VA treatment records associated with the Veteran's claims file on April 8, 2017, include the name and case file number of a different Veteran in the heading.  The appropriate steps must be taken in order to ensure the Veteran's VA treatment records are still associated with her claims file but no longer contain the incorrect Veteran's information in the heading.  

Moreover, it appears the Veteran continues to receive VA treatment.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain and associate with the claims file any and all outstanding VA treatment records.

2.  Associate the third page of the Veteran's April 17, 2017, eight page statement with her electronic claims file and take all appropriate steps to remove the incorrect Veteran's name and case file number from the header of this Veteran's VA treatment records associated with her electronics claim file on April 8, 2017.  

3.  After completion of the above contact the opinion provider who provided the December 2016 opinion in connection with the Veteran's claim for an increased rating for her service-connected right wrist status post ganglion cyst excision and request an addendum opinion.  Copies of all pertinent records should be made available to the opinion provider for review. 

Based on a review of the record, the opinion provider should address the following:

(a)  Whether it is at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed carpal tunnel syndrome is a manifestation of her service-connected status post ganglion cyst excision of the right wrist. 

(b)  If the answer to (a) is no is it at least at least as likely as not that the currently diagnosed carpal tunnel syndrome is aggravated by her service-connected right wrist disability. 

The opinion provider should discuss and consider as necessary the Veteran's lay statements reporting symptoms of numbness since her right wrist ganglion cyst excision in 1986. 

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

If the December 2016 opinion provider is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken. 

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




